Case 3:20-cv-00089-SMY Document 35 Filed 01/27/21 Page 1 of 2 Page ID #105




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

KEVIN REID, #S05304,                           )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )       Case No. 3:20-cv-00089-SMY
                                               )
ILLINOIS DEPARTMENT OF                         )
CORRECTIONS,                                   )
WEXFORD INC., and                              )
JACQUELINE LASHBROOK,                          )
                                               )
               Defendants.                     )

                               ORDER DISMISSING CASE
YANDLE, District Judge:

       This matter is before the Court for case management. Plaintiff Kevin Reid, an inmate of

the Illinois Department of Corrections currently incarcerated at Menard Correctional Center, filed

the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights.

The Complaint did not survive screening because Plaintiff failed to state a claim for relief, and the

Court dismissed the Complaint without prejudice pursuant to 28 U.S.C. § 1915A. (Doc. 19).

       Plaintiff filed a First Amended Complaint (Doc. 26), but it also did not survive screening

because Plaintiff failed to state a claim for relief, and the Court dismissed the First Amended

Complaint without prejudice pursuant to 28 U.S.C. § 1915A. (Doc. 32).           Plaintiff was granted

leave to file a Second Amended Complaint on or before December 11, 2020 and was warned that

if he failed to submit a Second Amended Complaint, this case would be dismissed with prejudice.

(Doc. 32, p. 5). Subsequently, the deadline to file the First Amended Complaint was extended to

January 11, 2021. (Doc. 34)

       The deadline to file a Second Amended Complaint has passed and Plaintiff has not filed
Case 3:20-cv-00089-SMY Document 35 Filed 01/27/21 Page 2 of 2 Page ID #106




the pleading or requested an extension. Accordingly, this case is DISMISSED with prejudice

for Plaintiff’s failure to comply with the Court’s Order and to prosecute his claim. Fed. R. Civ. P.

41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26, 29 (7th Cir. 1993) (dismissal for failure to prosecute

is presumptively with prejudice). Because the Complaint failed to state a claim upon which relief

may be granted, this dismissal shall count as a strike for purposes of 28 U.S.C. 1915(g).

       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee of $350.00 remains due and payable. See 28

U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED.R.APP.P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of the judgment, and this 28-day deadline cannot be extended. If the appeal is found

to be nonmeritorious, Plaintiff may incur a “strike” under 28 U.S.C. § 1915(g).

       If Plaintiff chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. FED.R.APP.P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v.

Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008). A motion for leave to appeal in forma pauperis

must set forth the issues Plaintiff plans to present on appeal. See Fed. R. App. P. 24(a)(1)(C).

       The Clerk of Court is DIRECTED to enter judgment accordingly and close the case.

       IT IS SO ORDERED.

       DATED: January 27, 2021                 s/ Staci M. Yandle_____
                                               STACI M. YANDLE
                                               United States District Judge



                                                  2
